Citation Nr: 1544288	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-30 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating (or evaluation) in excess of 30 percent for malunion of metatarsal bones of the left foot. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1954 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2013 and March 2014 rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for malunion of metatarsal bones of the left foot, assigning a 30 disability rating, and denied entitlement to TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A VA examination was conducted and received by the RO in February 2014 that indicates a higher initial rating for the right foot may be warranted based on malunion.  This examination is new and material evidence as defined in     38 C.F.R. § 3.156(b) (2015), and was received within one year of the June 2013 rating decision (that granted service connection for bilateral foot metatarsalgia and a 10 percent rating).  As such, because a new rating decision reconsidering the initial rating of the service-connected right foot on the basis of new and material evidence has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the June 2013 decision did not become final; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the entire initial rating period from June 24, 2011, the Veteran had severe malunion of the metatarsal bones of the left foot that cause pain and an inability to walk or stand without assistance. 

2.  For the entire initial rating period from June 24, 2011, the left foot functioning has not been so diminished that amputation with prosthesis would equally serve the Veteran.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for malunion of metatarsal bones of the left foot has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Code 5283 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the appeal for a higher initial rating for malunion of the metatarsal bones of the left foot, the duty to notify was satisfied through September 2011 and April 2012 letters to the Veteran that addressed all three service connection notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  	          38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) disability records, and lay statements, and in June 2012 it was found that SSA records are unavailable, and therefore, unable to be associated with the claims file.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.   § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which has been associated with the claims file) in May 2013 and March 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, and conducted a physical examination and necessary testing.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but declined.  See August 2014 substantive appeal.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or  38 C.F.R. § 3.159.   

Initial Rating of Malunion of Metatarsals of Left Foot 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

Diagnostic Code 5283 rates malunion of the metatarsal bones.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5283, a 10 percent rating is assigned for moderate malunion of the metatarsal bones, a 20 percent rating is assigned for moderately severe malunion of the metatarsal bones, and a 30 percent rating is assigned for severe malunion of the metatarsal bones.  Diagnostic Code 5283 provides that, with actual loss of the foot, a 40 percent rating is assigned.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.    Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  	          38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The term "loss of use" of a foot is defined at 38 C.F.R. § 4.63 as a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 3.350(a)(2) (2015).  

Examples under 38 C.F.R. § 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. § 4.63

The Veteran generally contends that he is entitled to a higher disability rating for the malunion of the metatarsal bones, left foot of either 40 percent based on loss of use of the foot, or 50 percent.  See April 2014 notice of disagreement, August 2014 substantive appeal.  The Veteran asserts that there is loss of use of the left foot to warrant a 40 percent rating.  Id.  The Veteran submitted a private medical letter from his treating physician which stated that the Veteran indicated it has been recommend he undergo bilateral amputations of his feet.  See May 2014 Dr. H.R.A. medical letter.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Based on the evidence of record, the Board finds that the Veteran's left foot disabilities do not result in loss of use of the foot such that amputation with prosthesis would equally serve the Veteran.  The Board has considered the Veteran's assertions of loss of use of the left foot in the August 2014 substantive appeal, and the May 2014 H.R.A. medical letter which indicates the Veteran reported that doctors had recommended that he undergo bilateral amputations of the feet.  Nonetheless, while the Veteran is competent to report what other doctors have told him, he is not competent to make a complex medical determination such as whether actual functioning of the foot could be accomplished equally well with amputation and prosthesis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).  

Additionally, the Board notes that the May 2014 H.R.A. medical letter did not assess that the Veteran had loss of the left foot in which amputation and prosthesis would equally serve the Veteran, but simply recorded the Veteran's report that other doctors had recommended amputation.  While the Veteran is competent to report what he has been told by other doctors, the Board finds that the such reports are outweighed by the other lay and medical evidence of record, which shows no loss of use of the left foot.  

VA treatment records dated throughout the appeal period note that the Veteran's left foot disabilities have been manifested by severe pain and difficulty walking and standing.  In May 2010, a diabetic foot examination revealed total loss of sensation in the bilateral lower extremities, and the Veteran was referred to the Preservation and Amputation Care and Treatment Clinic.  See May 2010 VA treatment notes.  VA treatment notes, including from the Preservation and Amputation Care and Treatment Clinic, are silent as to recommendations of amputation with prosthesis.  

Furthermore, the Veteran has been afforded two VA examinations to assist in determining the severity of the left foot disability.  At the May 2013 VA examination, the examiner assessed that the Veteran had severe malunion of the metatarsal bones, but opined that functional impairment is not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner opined that the left foot disability impacts the Veteran by causing constant pain and the constant need of at least a walker or scooter.  Similarly, the March 2014 VA examiner opined that the Veteran has severe malunion, but again that his functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner opined that the Veteran is unable to walk or stand without assistance, and needs assistance from his wife for activities of daily living, such as bathing, changing, and dressing.  

The Board finds these opinions to have significant probative value.  The VA examiners reviewed the claims file, including medical history, interviewed the Veteran regarding his symptomatology and functional loss, examined the Veteran's left foot, and opined that the Veteran does not have functional impairment that amputation with prosthesis would equally serve the Veteran.  The Board affords these opinions more probative value than the May 2014 statement from the Veteran's doctor, as the statement that it was recommended that the Veteran undergo bilateral feet amputation is based solely on the Veteran's statement to the doctor and is unsupported by, and inconsistent with, the medical evidence of record.  Therefore, the Board finds that the weight of the evidence demonstrates that the criteria for a 40 percent rating for loss of use of the left foot have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

Furthermore, the Board finds that no separate rating is warranted for the left foot disability.  The Veteran received separate ratings for non-healing wounds at the second and third left toes with amputation of the distal phalanx of the left great toe, rated at 10 percent under Diagnostic Code 5171.  Diagnostic Code 5171 rates amputation of the great toe, and provides amputation of the great toe with removal of metatarsal head be rated at 30 percent, while amputation of the great toe without metatarsal involvement be rated at 10 percent.  See 38 C.F.R. § 4.71a.  

The Board finds that the service-connected amputation of the left great toe at the distal phalanx with non-healing wounds at second and third left toes more nearly approximates the criteria for a 10 percent rating based on a partial amputation of the left great toe without removal of metatarsal head.  Review of the medical evidence shows the Veteran's left great toe was amputated at the distal phalanx, which is the end of the Veteran's foot.  See February 2014 VA examination report, May 2013 VA examination report; see also Dorland's Illustrated Medical Dictionary 555 (32nd ed. 2012).  Additionally, the May 2013 VA examination found there was degenerative joint disease of the first metatarsophalangeal joint, which further indicates the amputation of the great toe did not remove the metatarsal head.  Therefore, the Board finds that the Veteran's left great toe amputation more nearly approximates the criteria for a 10 percent rating.  

Next, the Veteran currently has service-connected bilateral metatarsalgia, which is rated at 10 percent, the highest schedular rating provided by law.  Therefore, any increased rating for the left foot based on metatarsalgia must be denied based on lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App.426, 430 (1994).  

The Veteran additionally has service-connected hammer toes of the second and third left toes, and is rated at 0 percent.  Hammer toe is rated under Diagnostic Code 5282, and provides a rating of 10 percent for hammer toes of all toes, unilateral without claw foot, and a 0 percent rating for single hammer toes.  38 C.F.R. § 4.71a.  Review of evidence does not reveal any further hammer toes on the left foot, other than the second and third toes.  See February 2014 VA examination report, May 2013 VA examination report.  Therefore, the Board finds that the hammer toes more nearly approximate a noncompensable rating.  

Lastly, the evidence does not demonstrate that the Veteran has acquired flat-foot, weak foot, hallus valgus, hallus rigidus, or claw foot (pes cavus).  See February 2014 VA examination report, May 2013 VA examination report.  Therefore, no additional separate rating is warranted.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular rating would have been warranted for malunion of the metatarsal bones of the left foot for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the left foot malunion are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 5283 clearly contemplates "severe" symptoms that result from malunion or nonunion of the tarsal and metatarsal bones, such as pain and the inability to walk or stand without assistance.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left foot malunion, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria for an initial rating in excess of 30 percent for malunion of metatarsal bones of the left foot has not been met. 


REMAND

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  In a March 2014 rating decision, the RO expressly denied entitlement to TDIU.  However, within one year from that decision, medical evidence indicating the Veteran is not working and is housebound in part due to his service-connected disabilities was received by the RO.  See August 2014 VA treatment notes; see also July 2014 S.H.H. records.  Therefore, the March 2014 rating decision did not become final, and a readjudication of the issue is required.  See 38 C.F.R. § 3.156(b).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16. 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) .

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the combined schedular disability rating eligibility criteria for TDIU under 38 C.F.R. § 4.16(a) have not been met.  The Veteran has a combined schedular disability rating of 60 percent, to including the following service-connected disabilities: malunion of metatarsal bones of the left foot, rated at 30 percent, bilateral hearing loss, rated at 20 percent, non-healing wounds at the 2nd and 3rd left toes with amputation of the distal phalanx of the left great toe, rating at 10 percent, bilateral feet metatarsalgia, rated at 10 percent, and hammer toe of the left foot, rated at 0 percent.  While the Veteran has multiple service-connected disabilities with one disability of the lower left extremity rated at 40 percent disabling, with a total combined rating of only 60 percent, so the eligibility requirements of 38 C.F.R. § 4.16(a) (requiring combined 70 percent rating for more than one service-connected disability) have not been met.  

However, the Board finds that the criteria for referral for extraschedular consideration under § 4.16(b) are met.  In February 2014, the Veteran received a VA examination to evaluate the overall disability picture.  The VA examiner evaluating the Veteran's foot condition noted that the Veteran is unable to walk or stand without assistance, is vulnerable to recurrent skin breakdown without warning, and opined that it is hardly logical to consider allowing the Veteran without ambulatory nor dermatological suitability nor stability to engage in employment.  Additionally, the VA audiology examiner opined that the Veteran's hearing loss impacts his ability to work because he has a great deal of difficulty with conversations.  

Given the Veteran's limitations due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to raise a question as to whether he is precluded from obtaining or maintaining substantially gainful employment, and referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.  

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).    

2.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


